Title: Memorandum about Lord Hillsborough, [January 1772?]
From: Franklin, Benjamin
To: 


[January, 1772?]
When the Petition first came over, an Accident had happen’d to the Paper that made it unfit to be presented,
Therefore a Duplicate was waited for, being expected in some other Ship.
Before that arriv’d Lord Hillsborough was gone to Ireland.
On his Return B.F. waited on him 5 several times, or rather endeavoured to wait on him, but was always refus’d Admittance, or his L[ordshi]p was deny’d.
In the mean time hearing that his L[ordshi]p had declar’d the Minister who propos’d the Repeal of that Act would deserve to be hang’d, and also that his L[ordshi]p talk’d of resigning, thought it best to wait a little longer.
BF.
